EXHIBIT 10.1

 

ASSET AND FRANCHISE PURCHASE AGREEMENT

 

THIS ASSET AND FRANCHISE PURCHASE AGREEMENT (“Agreement”) is made and entered
into on May 6, 2016, by and between The Joint Corp., a Delaware corporation
(“TJC”), T&J Chiropractic Management, Inc. , a California corporation (“T&J”),
Vortex Financial Management, Inc., a California corporation, (“Vortex”),
(collectively “Seller”), Anita Davis (a “Shareholder”), Johnny Linderman (a
“Shareholder”) and Ped Abghari, aka Ted Abghari (a “Shareholder,” and together
with Anita Davis and Johnny Linderman, the “Shareholders”).

 

Background:

 

A.                 The Seller and the Shareholders, individually and/or
collectively, are by various documents and assignments franchisees under
franchise agreements with TJC for three (3) Joint franchises, Numbers 31062,
31065 and 31118 (the “Subject Franchises”). Vortex is the named tenant under
each of the real property leases under which the Seller and the Shareholders
conduct business pursuant to their rights under the Subject Franchises.

 

B.                 Seller will sell to TJC and TJC will purchase from Seller all
of Seller’s interest in the Subject Franchises.

 

C.                 The Shareholders together own controlling interests in each
of the entities comprising the Seller;

 

NOW, THEREFORE, in consideration of the mutual agreements, covenants and
undertakings herein contained and other valuable consideration, the adequacy of
which is acknowledged by all parties, the parties hereby agree as follows:

 

1.Purchase and Sale

 

(a)                Except as provided here, at the Closing (as hereinafter
defined) of the transactions contemplated hereby, Seller shall sell, assign,
transfer and deliver to TJC, and TJC shall purchase and accept from Seller, the
Assets, free and clear of any and all liens, claims (including, without
limitation, title claims and claims of taxing authorities), encumbrances,
pledges, security interests or charges of any kind whatsoever, and shall assume
the obligations only as specifically stated herein, for the purchase price set
forth in Section 2 hereof.

 

(b)For purposes of this Agreement, “Assets” shall mean:

 

(i)                 the franchise agreements between Seller and TJC for the
Subject Franchises, as more particularly described in Schedule 1(b)(i) attached
hereto as and made a part hereof, without any transfer fees;

 

(ii) all of Seller’s interest in equipment, machinery, tools, maintenance
supplies, office equipment, leasehold improvements, furniture, fixtures,
inventories and supplies and other similar items of tangible personal property
(together the “Personal Property”) used or held for use by Seller in the Subject
Franchises, which is more particularly listed and described in Schedule 1(b)(ii)
attached hereto and made a part hereof;

 



- 1 -

 

(iii) all of Seller’s interest in any membership agreements, prepaid services
packages and other agreements or arrangements Seller has made with patients of
the Subject Franchises, together with any deposits or prepayments made by any
patients covered by such agreements or arrangements to the extent related to
services to be performed after Closing;

 

(iv) the trademarks, trade names, copyrights and all other intellectual property
rights of Seller associated with the Subject Franchises and all of Seller’s
goodwill attributable to the Subject Franchises;

 

(v) all telephone numbers and domain names associated with the Subject
Franchises;

 

(vi) copies of all medical records with respect to patients of the Subject
Franchises and all documents and records in the possession of Seller pertaining
to patients and employees of the Subject Franchises;

 

(vii) all rights of Seller in and under any and all management services
agreements pertaining to the Subject Franchises, as more particularly described
in Schedule 1(b)(vii) attached hereto and made a part hereof;

 

(viii) all rights of Seller in and under any of the stock transfer agreements
pertaining to the Subject Franchises, as more particularly described in Schedule
1(b)(viii) attached hereto and made a part hereof.

 

(ix) all rights of Seller in and under any of the medical direction agreements
pertaining to the Subject Franchises, as more particularly described in Schedule
1(b)(ix) attached hereto and made a part hereof;

 

(x) to the extent transferable, all licenses, government approvals and permits
and all other approvals and permits relating to the Subject Franchises;

 

(xi) all of Seller’s interest as tenant (including leasehold improvements) under
its leases for the premises occupied by the Subject Franchises, copies of which
are attached hereto as Exhibit A and made a part hereof; and

 

(xii) the agreements and contracts which TJC has expressly agreed to assume and
which are listed on Schedule 1(b)(ix) (together, the “Assumed Contracts”).

 

2.Excluded Assets

 

Notwithstanding anything to the contrary contained in this Agreement, it is
expressly acknowledged by TJC that Seller will not be conveying to TJC (a) any
cash, cash equivalents, working capital, or accounts receivable (other than
accounts receivable under membership agreements or other arrangements described
in Section 1(b)(iii) above, for periods after Closing), (b) any of the proceeds
of the transaction described in this Agreement, (c) the items listed on the
attached Schedule 2, and (d) any other assets, properties or rights of Seller
owned or used by Seller but not used in or directly related to the Subject
Franchises (collectively, the “Excluded Assets”).

 



- 2 -

 

 



3.No Assumption of Liabilities

 

Except as expressly provided in this Agreement, TJC shall not assume any debts,
liabilities or obligations of Seller or its shareholders, members, affiliates,
officers, employees or agents of any nature, whether known or unknown, fixed or
contingent, including, but not limited to, debts, liabilities or obligations
with regard or in any way relating to any contracts (including, without
limitation, any employee agreements), leases for real or personal property,
trade payables, tax liabilities, disclosure obligations, product liabilities,
liabilities to any regulatory authorities, liabilities relating to any claims,
litigation or judgments, any pension, profit-sharing or other retirement plans,
any medical, dental, hospitalization, life, disability or other benefit plans,
any stock ownership, stock purchase, deferred compensation, performance share,
bonus or other incentive plans, or any other similar plans, agreements,
arrangements or understandings which Seller, or any of its affiliates, maintain,
sponsor or are required to make contributions to, in which any employee of
Seller participates or under which any such employee is entitled, by reason of
such employment, to any benefits (collectively the (“Excluded Liabilities”). For
the avoidance of doubt, any liability under any lease for real property for a
Subject Franchise, whether or not assumed by TJC, for the period before Closing,
shall be an Excluded Liability. However, any liability for periods after Closing
under any assigned lease for real property for a Subject Franchise shall not be
an Excluded Liability.

 

4.Payment of Purchase Price

 

(a)                The purchase price to be paid by TJC for the Assets (the
“Purchase Price”) is Five Hundred and Ninety-Five Thousand US Dollars
($595,0000.00), subject to adjustment as set forth in Section 4(d);

 

(b)               TJC will pay to Seller the amount of Four Hundred Ninety-Five
Thousand US Dollars ($495,000.00) in cash at Closing (less any amounts to be
paid to third parties in connection with the satisfaction of liens or security
interests affecting the Assets and any amounts required to be paid to landlords
in connection with the assignments of the leases, all of which amounts may be
offset against and deducted from the cash portion of the Purchase Price at
Closing);

 

(c)                At Closing, TJC shall deliver to Seller a promissory note
(the “Note”), a copy of which is attached hereto as Exhibit B, in the principal
amount of One Hundred Thousand US Dollars ($100,000.00), with interest on the
unpaid balance at the rate of 4.25% per annum. Except as provided herein, the
principal amount of Fifty Thousand US Dollars ($50,000.00) of the Note (and the
interest thereon) shall be payable on the date that is nine (9) months following
the Closing Date, provided that (a) no unrepresented or undiscovered liabilities
have been identified by that date, which may reduce the final principal amount
accordingly (b) Seller has not violated any of its representations, warranties
or covenants as set forth in Section 6 of this Agreement. All remaining
principal and interest shall be paid on the first (1st) anniversary of Closing.
Amounts due under the Note may be offset to cover indemnification or other
claims that TJC may have against Seller or any Shareholder, as provided herein
and in the Note as long as sufficient notice of such claims have been provided
within the first nine (9) months after closing. If Seller and the Shareholders
shall have then fully performed their Section 25(b) Duties (as hereinafter
defined), TJC shall prepay the amount of $25,000.00 (and the interest thereon)
less any applicable offsets, 120 days after Closing or upon satisfaction of the
condition, whichever is sooner; and

 

(d)               Within sixty (60) days after Closing, the Purchase Price shall
be adjusted by appropriate prorations for rent, replacement of security deposits
for leased spaces, state and local real estate taxes and transfer taxes, sales
tax, service and utility contracts, payroll and employee related payments in
respect of periods prior to Closing (the “Adjustments”). The Parties shall
cooperate to determine the amounts of the Adjustments, and shall use
commercially reasonable efforts to determine amounts within thirty (30) days
after Closing and shall promptly reimburse the other party as necessary. The
agreed amount of the Adjustments shall be documented by a written agreement
signed by the parties hereto (the “Adjustment Agreement”). In the event that the
parties agree that the Adjustments in favor of Sellers are greater than the
Adjustments in favor of TJC, TJC shall remit the net amount of Adjustments to
Sellers (allocated in the same proportions as set forth in Section 4(b)) within
thirty (30) days of the effectiveness of the Adjustment Agreement. In the event
that the parties agree that the Adjustments in favor of TJC are greater than the
Adjustments in favor of Sellers, the principal amount of the Note delivered in
accordance with Section 4(c) shall be reduced by the net amount of the
Adjustments, effective the day after the Adjustment Agreement is effective.

 



- 3 -

 

 

5.Closing

 

Subject to the satisfaction or waiver of the conditions described in Sections 9
and 10 the closing of the transactions described herein shall take place no
later than May 6, 2016, at such time as the parties agree, and shall occur at
the offices of TJC. The date on which the Closing takes place is referred to in
this Agreement as the “Closing Date,” At the Closing, Seller shall deliver such
bills of sale, assignments, certificates and other documents and instruments as
may reasonably be requested by TJC to carry out the transfer and assignment to
TJC of the Assets. Following the Closing, the parties shall cooperate fully with
each other and shall make available to the other, as reasonably requested and at
the expense of the requesting party, and to any taxing or regulatory authority,
all information, records or documents relating to tax obligations and regulatory
compliance matters of Seller for all periods on or prior to the Closing, and
shall preserve all such information, records and documents until the expiration
of any applicable statute of limitations and extensions thereof.

 

6.Representations, Warranties and Covenants of Seller and the Shareholders

 

Seller and each Shareholder hereby jointly and severally represent and warrant
to TJC as follows:

 

(a) Organization. Each of the entities comprising Seller is a corporation duly
organized and validly subsisting under the laws of the State of California, and
each has full power and authority to conduct its business as it is now being
conducted, and to execute, deliver and perform this Agreement.

 

(b) Authority. None of the entities comprising Seller is a party to, subject to,
or bound by any agreement, judgment, order, writ, injunction, or decree of any
court or governmental body that prevents or impairs the carrying out of this
Agreement. The execution, delivery and performance of this Agreement and all
other documents, instruments and agreements contemplated hereby have been duly
authorized by all required corporate, limited liability company or limited
partnership action of each of the entities comprising Seller. All other actions
(including all action required by state law and by the organizational documents
of the entities comprising Seller) necessary to authorize the execution,
delivery and performance by Seller of this Agreement, the bills of sale
transferring the Assets, the assignments in connection herewith and the other
documents, instruments and agreements necessary or appropriate to carry out the
transactions herein contemplated, have been taken by each of the entities
comprising Seller. Upon the execution of this Agreement and the other documents
and instruments contemplated hereby by Seller and the Shareholders (and assuming
the due execution and delivery by the other parties), this Agreement and such
other documents and instruments will be the valid and legally binding
obligations of Seller and the Shareholders, enforceable against each of them in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity). Except as set forth on Schedule 6(c), no authorization, consent,
approval or other order of, declaration to or filing with any third party,
including any governmental body or authority is required for the approval or
consummation by Seller or the Shareholders of the transactions contemplated by
this Agreement. Seller and the Shareholders agree that assignment of the Lease
shall not be subject to or contingent upon any novation or any release of any
principal obligor or guarantor thereunder.

 



- 4 -

 

(c)                Taxes. Each of the entities comprising Seller has filed when
due in accordance with all applicable laws (or properly and timely filed an
extension therefor) all tax returns required under applicable statutes, rules or
regulations to be filed by it. As of the time of filing, such returns were
accurate and complete in all material respects. All taxes due with respect to
Seller and the Assets, and all additional assessments received, have been paid.
None of the entities comprising Seller is delinquent in the payment of any such
tax and none has requested any extension of time within which to file any tax
return, which return has not since been filed. There are no federal, state,
local or other tax liens outstanding on any of the Assets being sold hereunder.

 

(d)               Title to and Condition of Assets. Seller has good and
marketable title to (or, with respect to any Assets that are leased, a valid
leasehold interest in) all of the Assets to be acquired by TJC at the Closing,
free from any liens, adverse claims, security interest, rights of other parties
or like encumbrances of any nature. The Assets consisting of physical property
are in good condition and working order, normal wear and tear excepted, and
function properly for their intended uses. Without limiting the generality of
the foregoing, Seller and the Shareholders hereby represent and warrant to TJC
(i) that none of them, collectively or individually, has granted any security
interest, any ownership rights, any possessory interest or any rights to
participate in the cash flow or the income stream from, of or with respect to
the Assets, or any of them, except as specifically enumerated and disclosed
herein, and (ii) that neither Peter Townshend nor anyone related to or
affiliated with Peter Townshend, individually or collectively holds any security
interest, any ownership rights, any possessory interest or any rights to
participate in the cash flow or the income stream from, of or with respect to
the Assets, or any of them.

 

(e)                Compliance with Laws. Neither any of the entities comprising
Seller nor any of the Subject Franchises is in violation of, nor are they or any
of them subject to any liability in respect of, any federal, state, county,
township, city or municipal laws, codes, regulations or ordinances (including
without limitation those relating to environmental protection, health, hazardous
or toxic substances, fire or safety hazards, occupational safety, labor laws,
employment discrimination, subdivision, building or zoning) with respect to the
conduct of the Subject Franchises, nor has Seller received any notices of
investigation or violation pertaining to any such matters. Seller has, and all
professional employees or agents of Seller have, all licenses, franchises,
permits, authorizations or approvals from all governmental or regulatory
authorities required for the conduct of the Subject Franchises and neither
Seller nor the professional employees or agents of Seller have violated any such
license, franchise, permit, authorization or approval or any terms or conditions
thereof.

 

(f)                Litigation. There is no action, suit or proceeding pending,
threatened against or affecting the Assets, or relating to or arising out of,
the ownership or operation of the Assets, including claims by employees of the
Subject Franchises.

 

(g)                Employees. Schedule 6(h) attached hereto contains a complete
and correct list of the name, position, current rate of compensation and any
vacation or holiday pay and any other compensation arrangements or fringe
benefits, of each current employee of Seller who is directly employed in the
Subject Franchises.





- 5 -

 

(h)               Contracts. Seller has delivered to TJC copies of any and all
material contracts, leases, agreements, software licensing agreements, or
commitments with respect to the Assets or the Subject Franchises. Except as set
forth in Schedule 6(i), no consent or approval of any third party is required
for the assignment to TJC of any contracts that TJC is assuming pursuant to
Sections 1(b)(iii), (vi), (vii), (viii), (ix), (xi) and (xii).

 

(i)                 Financial Statements. Seller has delivered to TJC the
financial statements for the Subject Franchises as of and for the calendar years
2013 and 2014 and for the first six (6) months of 2015 (collectively, the
“Financial Statements”). The Financial Statements fairly present and will fairly
present the financial position and results of operations of the Subject
Franchises as of and for the periods presented and are prepared in accordance
with U.S. generally accepted accounting principles, applied on a consistent
basis.

 

(j)                 Claims. Neither Seller, any Shareholder, or any other person
who holds or has ever held a direct or indirect interest in the Subject
Franchises has any claim, demand, or cause of action for damages of any kind
whatsoever, whether known or unknown, against TJC or its officers, directors,
employees, agents, successors and assigns by reason of any event, occurrence or
omission arising under, or relating to, the Subject Franchises.

 

(k)               Pre-Closing Operations. Until such time as each of the Subject
Franchises has been transferred and assigned to TJC, Seller and the Shareholders
shall continue to operate all of the Subject Franchises in a commercially
reasonable manner, consistent with their respective franchise agreements, and
neither the Seller nor any of the Shareholders shall take any actions or operate
any of the Subject Franchises in such a way as to cause or precipitate any
diminution in their prospective, post-closing sales or any material shift in
their prospective, post-closing revenue streams.

 

7.TJC’s Representations and Warranties

 

TJC represents and warrants to Seller and the Shareholders as follows:

 

(a)                Organization of TJC. TJC is a corporation duly organized and
validly subsisting under the laws of the state of Delaware, and TJC has full
power and authority to conduct its business as it is now being conducted, and to
execute, deliver and perform this Agreement.

 

(b)               Authorization. TJC is not a party to, subject to or bound by
any agreement, judgment, order, writ, injunction, or decree of any court or
governmental body that prevents or impairs the carrying out of this Agreement.
The execution, delivery and performance of this Agreement and all other
documents, instruments and agreements contemplated hereby have been duly
authorized by TJC’s Board of Directors. All other actions (including all action
required by state law and by the organizational documents of TJC) necessary to
authorize the execution, delivery and performance by TJC of this Agreement, the
Note, the bill of sale transferring the Assets, the assignments in connection
herewith and the other documents, instruments and agreements necessary or
appropriate to carry out the transactions herein contemplated, have been taken
by TJC. Upon the execution of this Agreement and the other documents and
instruments contemplated hereby by TJC, this Agreement and such other documents
and instruments will be the valid and legally binding obligations of TJC,
enforceable against it in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 



- 6 -

 

(c)                No Consent or Approval Required. No authorization, consent,
approval or other order of, declaration to or filing with any governmental body
or authority, including, without limitation, with respect to environmental
matters, is required for the consummation by TJC of the transactions
contemplated by this Agreement.

 

(d)               No Violation of Other Agreements. Neither the execution and
delivery of this Agreement nor compliance with the terms and conditions of this
Agreement by TJC will breach or conflict with any of the terms, conditions or
provisions of any agreement or instrument to which TJC is or may be bound or
constitute a default thereunder or result in a termination of any such agreement
or instrument.

 

(e)                Financial Capability. TJC will have at Closing, sufficient
internal funds available to pay the Purchase Price and any fees or expenses
incurred by TJC in connection with the transactions contemplated hereby.

 

8.Pre-Closing Events

 

(a)                General. Pending Closing, the Parties shall use commercially
reasonable efforts to take all actions that may be necessary to close the
Transaction in accordance with the terms of this Agreement (but TJC shall not be
required to waive any of the TJC Closing Conditions, and Seller and the
Shareholders shall not be required to waive any of the Seller Closing
Conditions).

 

(b)               Conduct of Business. Pending Closing, Seller and the
Shareholders shall:

 

(i)                 conduct the business of the Subject Franchises in the
ordinary course and use commercially reasonable efforts, in consultation with
(but without being bound by) TJC’s transition management team personnel, to
maintain and grow the business of the Subject Franchises and to preserve their
goodwill and advantageous relationships with patients, employees, suppliers and
other persons having business dealings with the Subject Franchises; and

 

(ii)               not take any affirmative action that results in the
occurrence of an event of default under any contract or agreement to which
Seller is a party and take any reasonable action within Seller’s control that
would avoid the occurrence of such default.

 

(c)Access to Information. Pending Closing, Seller and the Shareholders shall:

 

(i)                 afford TJC and its representatives (including its lawyers,
accountants, consultants and the like) reasonable access during normal business
hours, but without unreasonable interference with operations, to the Seller’s
books and records and other documents relating to the Subject Franchises;

 

(ii)               respond to reasonable inquires by TJC and its representatives
regarding Seller;

 



- 7 -

 

(iii)             cause Seller to furnish TJC and its representatives with all
information and copies of all documents concerning Seller that TJC and its
representatives reasonably request;

 

(iv)             deliver to TJC, Seller’s financial statements for the period
between June 30, 2015 and the end of the last full month before Closing; and

 

(v)               otherwise cooperate with TJC in its due diligence activities.

 

(d)               Notice of Developments. Pending Closing, Seller and the
Shareholders shall promptly give Notice to TJC of:

 

(i)                 any fact or circumstance of which Seller or a Shareholder
becomes aware that causes or constitutes a material inaccuracy in or material
breach of any of Seller’s or a Shareholders’ representations and warranties in
Article 6 as of the date of this Agreement;

 

(ii)               any fact or circumstance of which Seller or a Shareholder
becomes aware that would cause or constitute a material inaccuracy in or
material breach of any of Seller’s or the Shareholders’ representations and
warranties in Article 6 if those representations and warranties were made on and
as of the date of occurrence or discovery of the fact or circumstance; or

 

(iii)             the occurrence of any event of which Seller or a Shareholder
becomes aware that reasonably could be expected to make satisfaction of any TJC
Closing Condition impossible or unlikely.

 

(e)                Supplements to Schedules. Pending Closing, Seller may
supplement or correct the Schedules to this Agreement as necessary to insure
their completeness and accuracy. No supplement or correction to any Schedule or
Schedules to this Agreement shall be effective, however, to cure any breach or
inaccuracy in any of the representations and warranties; but if TJC does not
exercise its right to terminate this Agreement under Section 12 and closes the
transaction, the supplement or correction shall constitute an amendment of the
Schedule or Schedules to which it relates for all purposes of this Agreement.

 

9.TJC Closing Conditions

Except as provided herein, TJC’s obligation to close the transaction is subject
to the satisfaction of each of the following conditions (the “TJC Closing
Conditions”) at or prior to Closing:

 

(a) Seller’s and the Shareholders’ representations, warranties and covenants in
Section 6, as qualified or limited by any exceptions in the Schedules to Section
6, are true, correct and fulfilled on the Closing Date as if made at and as of
Closing (other than representations and warranties that address matters as of a
certain date, which were true and correct as of that date);

 

(b) Seller and the Shareholders have executed and delivered all of the documents
and instruments that they are required to execute and deliver or enter into
prior to or at Closing, and have performed, complied with or satisfied in all
material respects all of the other obligations, agreements and conditions under
this Agreement that they are required to perform, comply with or satisfy at or
prior to Closing, and Seller and the Shareholders shall have delivered to TJC
properly executed and notarized releases (in form and substance acceptable to
TJC, in its sole and absolute discretion) from any and all third parties from
whom waivers, releases and/or approvals are necessary (in TJC’s sole and
absolute discretion) to effectuate the transfer of the Assets to TJC free and
clear of any and all third party interests, claims, liens or security interests;

 



- 8 -

 

(c) no material adverse change in the Seller’s assets, financial condition,
operations, operating results or prospects relating to the Subject Franchises
has occurred since the date of this Agreement;

 

(d) no suit has been initiated or threatened by a third party that challenges or
seeks damages or other relief in connection with the transaction or that could
have the effect of preventing, delaying, making illegal or otherwise interfering
with the transaction;

 

(e)Seller has obtained and delivered to TJC all consents listed on Schedules
6(c) and 6(i);

 

(f) Seller has obtained an estoppel letter from the counterparty to each of the
management services agreements described in Schedule 1(b)(vii) for the Subject
Franchises, in a form reasonably acceptable to TJC;

 

(g) Seller has obtained consents to the assignment of, and estoppel letters
under, the leases attached hereto as Exhibit A, relating to the premises of the
Subject Franchises, in a form reasonably acceptable to TJC.

 

(h) Seller has obtained consents to the assignment of, and estoppel letters
under, each stock transfer agreement described in Schedule 1(b)(viii), relating
to the Subject Franchises, in a form reasonably acceptable to TJC;

 

(i)                 Seller has obtained consents to the assignment of, and
estoppel letters under, each medical direction agreement described in Schedule
1(b)(ix), relating to the Subject Franchises, in a form reasonably acceptable to
TJC;

 

(j) The Seller, the Shareholders and any and all other parties deemed necessary
by TJC (including, without limitation, Peter Townshend) have executed and
delivered, in a form reasonably acceptable to TJC and its counsel, releases of
all Claims against TJC, its officers, directors, employees, agents, successors
and assigns, arising prior to the Closing, in form and substance reasonably
acceptable to TJC and its counsel; and

 

(k) Seller has delivered payoff letters and releases of security interests or
liens from any secured lenders or lessors.

 

TJC may waive any condition specified in this Section 9 by a written waiver
delivered to Seller or a Shareholder at any time prior to or at Closing.

 

10.Seller’s Closing Conditions

 

Seller’s obligation to close the transaction is subject to the satisfaction of
each of the following conditions (the “Seller Closing Conditions”) at or prior
to Closing:

 

(a) TJC’s representations and warranties in Section 7 were true and correct as
of the date of this Agreement and are true and correct on the Closing Date as if
made at and as of Closing;

 



- 9 -

 

(b) TJC has executed and delivered all of the documents and instruments that it
is required to execute and deliver or enter into prior to or at Closing, and has
performed, complied with or satisfied in all material respects all of the other
obligations, agreements and conditions under this Agreement that it is required
to perform, comply with or satisfy prior to or at Closing; and

 

(c) no suit has been initiated or threatened by a third party since the date of
this Agreement that challenges or seeks damages or other relief in connection
with the transaction or that could seeks to prevent the transaction.

 

Seller may waive any condition specified in this Section 10 by a written waiver
delivered to TJC at any time prior to or at Closing.

 

11.Non-Competition; Non-Solicitation; Confidentiality

 

(a)                Definitions. Wherever used in this Section 11, the term “TJC”
shall refer to TJC and any affiliate, subsidiary, or any successor or assign of
TJC. Wherever used in this Section, the phrase “directly or indirectly”
includes, but is not limited to, acting, either personally or as principal,
owner, shareholder, member, employee, independent contractor, agent, manager,
partner, joint venturer, consultant, or in any other capacity or by means of any
corporate or other device, or acting through the spouse, children, parents,
brothers, sisters, or any other relatives, friends, invitees, agents, or
associates of any of the undersigned parties. Wherever used in this Section, the
term “employees” shall refer to employees of TJC; any affiliate, subsidiary, or
any successor or assign of TJC; and any franchisee of TJC existing as of the
date of this Agreement and, to the extent allowable by law, any other person
that has been an employee (as defined above) in the twelve (12) months preceding
the date of this Agreement. Whenever used in this Section, the term
“Confidential Information” shall be defined as provided in Section 9 of Seller’s
franchise agreements with TJC, which provisions are hereby incorporated by
reference.

 

(b)               Consideration. The undersigned parties acknowledge that
consideration for this Agreement has been provided and is adequate.

 

(c)                Need for this Agreement. The undersigned parties recognize
that in the highly competitive business in which TJC and its affiliates and
franchisees are engaged, preservation of Confidential Information is crucial and
personal contact is important in securing new franchisees and employees, and
retaining the goodwill of present franchisees, employees, customers, and
suppliers. Personal contact is a valuable asset and is an integral part of
protecting the business of TJC. Seller and the Shareholder recognize that each
of them has had substantial contact with TJC’s employees, customers,
consultants, vendors and suppliers and Confidential Information. For that
reason, Seller and the Shareholder may be in a position to take for his, her or
its benefit the goodwill TJC has with its employees and customers (patients) and
Confidential Information now or in the future. If Seller or the Shareholder at
any time after Closing takes advantage of such Confidential Information or
goodwill for their own benefit, then the competitive advantage that TJC has
created through its efforts and investment will be irreparably harmed.

 

(d)               Non-Competition with TJC. Seller and the Shareholder agree
that, for thirty six (36) months following the date of Closing, neither Seller
nor the Shareholder, will have any direct or indirect interest (e.g., through a
spouse) as a disclosed or beneficial owner, investor, partner, director,
officer, employee, consultant, representative or agent, or in any other
capacity, in any Chiropractic Business located or operating within twenty-five
(25) miles of any chiropractic clinic currently or within such 36 month period
owned by TJC or operated by a TJC franchisee. The term “Chiropractic Business”
means any business which derives more than Ten Thousand Dollars ($10,000.00) of
revenue per year from the performance of chiropractic or related services, or
any business which grants franchises or licenses to others to operate such a
business, with the sole exception of (i) a regional developer license granted by
TJC or (ii) a franchise operated under a franchise agreement with TJC.

 



- 10 -

 

(e)                Non-Solicitation of TJC’s Employees. Seller and each
Shareholder agree that for twelve (12) months after the date of this Agreement,
it, he or she will not directly or indirectly: (a) induce, canvas, solicit, or
request or advise any employees, suppliers, vendors or consultants of TJC, or
any TJC franchisee or affiliated professional corporation to accept employment
with any person, firm, or business that competes with any business of TJC or any
TJC franchisee or affiliated professional corporation; or (b) induce, request,
or advise any employee of TJC or TJC franchisee or affiliated professional
corporation to terminate such employee’s relationship with TJC or any TJC
franchisee or affiliated professional corporation; or (c) disclose to any other
person, firm, partnership, corporation or other entity, the names, addresses or
telephone numbers of any of the employees of TJC or any TJC franchisee or
affiliated professional corporation, except as required by law.

 

(f)                Non-solicitation of TJC’s Customers (Patients). Seller and
each Shareholder agrees that for thirty six (36) months after the date of this
Agreement, it, he or she will not directly or indirectly: (a) induce, canvas,
solicit, or request or advise any customers of TJC or any TJC franchisee or
affiliated professional corporation to become customers of any person, firm, or
business that competes with any business of TJC or any TJC franchisee or
affiliated professional corporation; or (b) induce, request or advise any
customer of TJC or any TJC franchisee or affiliated professional corporation to
terminate or decrease such customer’s relationship with TJC or any TJC
franchisee or affiliated professional corporation; or (c) disclose to any other
person, firm, partnership, corporation or other entity, the names, addresses or
telephone numbers of any of the customers of TJC or any TJC franchisee or
affiliated professional corporation, except as required by law.

 

(g)                Confidential Information. Seller and each Shareholder agree
at all times following the date of this Agreement, to hold the Confidential
Information in the strictest confidence and not to use such Confidential
Information for Seller’s or any Shareholder’s personal benefit, or the benefit
of any other person or entity other than TJC, or disclose it directly or
indirectly to any person or entity without TJC’s express authorization or
written consent. Seller and the Shareholders fully understand the need to
protect the Confidential Information and all other confidential materials and
agree to use all reasonable care to prevent unauthorized persons from obtaining
access to Confidential Information at any time.

 

(h)               Tolling. To ensure that TJC will receive the full benefit of
this Section 11, the provisions of Subsections (d), (e) and (f) of this Section
11 will shall be extended by a length of time equal to (i) the period during
which Seller or a Shareholder is in violation of Seller or the Shareholder’s
agreements under such Subsections, and (ii) without duplication, any period
during which litigation that TJC institutes to enforce the Seller or a
Shareholder’s agreements under such Subsections is pending (to the extent that
Seller or such Shareholder is in violation of Seller’s or Shareholder’s
agreements under such Subsections during this period).

 

12. Termination

 

(a) This Agreement may be terminated by TJC, upon notice to Seller and the
Shareholders, if prior to or at Closing:

 



- 11 -

 

(i) Seller or any Shareholder defaults in the performance of any of their
material obligations under this Agreement and the default is not cured within
five business days after TJC gives notice of the default to Seller and the
Shareholders; or

 

(ii) any TJC Closing Condition is not satisfied as of May 6, 2016, or
satisfaction of any TJC Closing Condition is or becomes impossible (other than
as a result of TJC’s breach of or failure to perform its obligations under this
Agreement), and TJC does not waive satisfaction of the condition; or

 

(iii) Closing does not occur on or before May 6, 2016 (other than as a result of
TJC’s breach of or failure to perform its obligations under this Agreement).

 

(b) This Agreement may be terminated by Seller or the Shareholders, upon notice
to TJC, if prior to or at Closing:

 

(i) TJC defaults in the performance of any of its material obligations under
this Agreement and the default is not cured within five Business Days after
Seller or a Shareholder gives notice of the default to TJC;

 

(ii) any Seller Closing Condition is not satisfied as of May 6, 2016, or
satisfaction of any Seller Closing Condition is or becomes impossible (other
than as a result of Seller’s or Shareholders’ breach of or failure to perform
their obligations under this Agreement) and Seller does not waive satisfaction
of the condition; or

 

(iii) Closing has not occurred by May 6, 2016 (other than as a result of
Seller’s or any Shareholders’ breach of or failure to perform their obligations
under this Agreement); or

 

(c) This Agreement may be terminated by the written agreement of the parties.

 

(d) The right of termination under this Section 12 is in addition to any other
rights that a party may have under this Agreement or otherwise, and a party’s
exercise of its right of termination shall not be considered an election of
remedies. Notwithstanding the termination of this Agreement pursuant to this
Section 12, the parties’ confidentiality obligations under Section 11(g) shall
survive termination and continue indefinitely.

 

13. Indemnification of TJC

 

(a) Subject to Sections 15 and 16, Seller and the Shareholders agree, jointly
and severally, to indemnify TJC against and hold TJC harmless from:

 

(i) any loss, liability, damage, cost or expense, including reasonable
attorneys’ fees and cost of investigation (“Loss”) that TJC may suffer or incur
that is caused by, arises out of or relates to any inaccuracy in or breach of
any representation and warranty by Seller or a Shareholder in Section 6 of this
Agreement;

 

(ii) any Loss that TJC may suffer or incur that is caused by, arises out of or
relates to Seller’s or a Shareholder’s breach of or failure to perform any of
their covenants and obligations in this Agreement in any material respect; or

 



- 12 -

 

(iii) any Loss that TJC may suffer or incur that is caused by, arises out of or
relates to the assertion against TJC of an Excluded Liability.

 

Claims asserted by TJC under subsections (i), (ii) and (iii) above are
hereinafter referred to as TJC’s “Indemnification Claim(s).”

 

(b) The benefit of the indemnification obligations of Seller and the
Shareholders under this Section 13 shall extend to the respective officers,
directors, employees and agents of TJC and its affiliates.

 

14. Indemnification of Seller and the Shareholders

 

(a) Subject to Sections 15 and 16, TJC agrees to indemnify Seller and the
Shareholder against and hold each of them harmless from:

 

(i) any Loss that Seller or the Shareholder may suffer or incur that is caused
by, arises out of or relates to any inaccuracy in or breach of any
representation and warranty by TJC in Section 7 of this Agreement;

 

(ii) any Loss that Seller or the Shareholder may suffer or incur that is caused
by, arises out of or relates to TJC’s breach of or failure to perform any of its
obligations in this Agreement in any material respect; or

 

(iii) any Loss that Seller or the Shareholder may suffer or incur that is caused
by, arises out of or relates to TJC’s operation of the Subject Franchises after
Closing.

 

Claims asserted by Sellers or the Shareholders under subsections (i), (ii) and
(iii) above are hereinafter referred to as Sellers’ or the Shareholders’
“Indemnification Claim(s).” TJC hereby agrees to assume, comply with, and be
bound by all of the obligations, liabilities, indemnities, terms, covenants,
conditions, provisions and agreements to be kept, performed and observed by
Sellers, as Guarantors under any Guaranty with respect to the Leased Premises or
under any lease of the Property which has been or will be assigned under this
Agreement, arising on or after the Closing Date, with the exception that TJC
does not assume or agree to perform any liability or obligation arising or
accruing after the Closing Date in respect of any matter or event occurring
prior to the Closing Date

 

(b) The benefit of TJC’s indemnification obligation under this Section 14 shall
extend to the heirs and legal representatives of Seller and the Shareholders.

 

15. Threshold and Cap

 

(a) In respect of TJC’s assertion of an Indemnification Claim under Section
13(a)(i), TJC shall not be entitled to indemnification until the aggregate
amount for which indemnification is sought exceeds $5,000. If this threshold is
reached, TJC may assert an Indemnification Claim for the full amount of the
claim (going back to the first dollar) and may assert any subsequent
Indemnification Claim under Section 13(a)(i) without regard to any threshold.
The maximum aggregate amount for which TJC may assert Indemnification Claims
under Section 13 shall be the Purchase Price. No threshold or cap shall apply,
however, in the case of any Loss caused by, arising out of or relating to any
fraud or intentional misrepresentation.

 



- 13 -

 

(b) In respect of Seller’s and/or a Shareholder’s assertion of an
Indemnification Claim under Section 14(a)(i), Seller and/or the Shareholders
shall not be entitled to indemnification until the aggregate amount for which
indemnification is sought collectively exceeds $5,000. If this threshold is
reached, Seller and the Shareholders may assert an Indemnification Claim for the
full amount of the claim (going back to the first dollar) and may assert any
subsequent Indemnification Claim under Section 13(a)(i) without regard to any
threshold. The maximum aggregate amount for which Seller and/or the Shareholders
may assert Indemnification Claims under Section 14 shall be the Purchase Price.
No threshold shall apply, however, in the case of any Loss caused by, arising
out of or relating to any fraud or intentional misrepresentation.

 

(c) No threshold shall apply to TJC’s assertion of an Indemnification Claim
under Sections 13(a)(ii) or (iii) or to Seller’s or a Shareholder’s assertion of
an Indemnification Claim under Sections 14(a)(ii) or (iii).

 

16. Survival

 

(a) An Indemnification Claim under Sections 13(a)(i) and 14(a)(i) may be
asserted at any time prior to the second anniversary of the Closing Date, with
the exception that:

 

(i) an Indemnification Claim under Section 13(a)(i) in respect of any inaccuracy
in or breach of any of the representations and warranties in Section 6(c)
(“Taxes”) may be asserted at any time prior to the expiration of the applicable
statute of limitation; and

 

(ii) an Indemnification Claim under Section 13(a)(i) in respect of any
inaccuracy in or breach of any of the representations and warranties in Sections
6(b) (“Authority”) and 6(d) (“Title to and Condition of Assets”), may be
asserted at any time without limit, but only as to Indemnification Claims
related to title to Assets, not condition of Assets.

 

(b) An Indemnification Claim under Sections 13(a)(ii) and (iii) and Sections
14(a)(ii) and (iii)may be asserted at any time without limit.

 

17. Notice of Indemnification Claim

 

(a) The indemnified party may assert an Indemnification Claim by giving written
notice of the Indemnification Claim to the indemnifying party. The indemnified
party’s notice shall provide reasonable detail of the facts giving rise to the
Indemnification Claim and a statement of the indemnified party’s Loss or an
estimate of the Loss that the indemnified party reasonably anticipates that it
will suffer. The indemnified party may amend or supplement its Indemnification
Claim at any time, and more than once, by written notice to the indemnifying
party.

 

(b) If or to the extent that the Indemnification Claim is not in respect of a
Third Party Suit, Section 18 shall apply. If or to the extent that the
Indemnification Claim is in respect of a Third Party Suit, Section 19 shall
apply.

 

18. Resolution of Claims

 

(a) If the indemnifying party does not object to an Indemnification Claim during
the 30-day period following receipt of the indemnified party’s notice of its
Indemnification Claim, the indemnified party’s Indemnification Claim shall be
considered undisputed, and the indemnified party shall be entitled to recover
the actual amount of its indemnifiable loss from the indemnifying party, subject
to the threshold, if any, in Section 15(a) or (b).

 



- 14 -

 

(b) If the indemnifying party gives notice to the indemnified party within the
30-day objection period that the indemnifying party objects to the indemnified
party’s Indemnification Claim, the indemnifying party and the indemnified party
shall attempt in good faith to resolve their differences during the 30-day
period following the indemnified party’s receipt of the indemnifying party’s
notice of its objection. If they fail to resolve their disagreement during this
30-day period, either of them may unilaterally submit the disputed
Indemnification Claim for non-binding arbitration before the American
Arbitration Association in Phoenix, Arizona in accordance with its rules for
commercial arbitration in effect at the time, which shall be a condition
precedent to seeking resolution of the disputed Indemnification Claim before any
court of competent jurisdiction. The award of the arbitrator or panel of
arbitrators may include attorneys’ fees to the prevailing party. The prevailing
party may enforce the award of the arbitrator or panel of arbitrators in any
court of competent jurisdiction.

 

19. Third Party Suits

 

(a) TJC shall promptly give notice to Seller and the Shareholders of any suit,
demand, or claim by a third person against TJC, for which TJC is entitled to
indemnification under Section 13(a) (a “Third Party Suit”), which may be given
by notice of an Indemnification Claim in respect of the Third Party Suit. TJC’s
failure or delay in giving this notice shall not relieve Seller or the
Shareholders from their indemnification obligation under this Section 19(a) in
respect of the Third Party Suit, except to the extent that Seller or a
Shareholder suffer or incur a loss or are prejudiced by reason of TJC’s failure
or delay.

 

(b) TJC shall control the defense of any Third Party Suit. Seller and the
Shareholders shall be entitled to copies of all pleadings and, at their expense,
may participate in, but not control, the defense and employ their own counsel.
Seller and the Shareholders shall in any event reasonably cooperate in the
defense of the Third Party Suit.

 

(c) TJC’s settlement of a Third Party Suit shall also be binding on Seller and
the Shareholders, in the same manner as if a final judgment in the amount of the
settlement had been entered by a court of competent jurisdiction, if, as part of
the settlement, Seller and the Shareholders receive a binding release providing
that any liability of Seller or the Shareholders in respect of the Third Party
Suit is being satisfied as part of the settlement. TJC shall give Seller and the
Shareholders at least 30 days’ prior notice of any proposed settlement, and
during this 30-day period Seller or the Shareholders may reject the proposed
settlement and instead assume the defense of the Third Party Suit if:

 

(i) the Third Party Suit seeks only money damages and does not seek injunctive
or other equitable relief against TJC;

 

(ii) Seller and the Shareholders unconditionally acknowledge in writing to TJC
that Seller and the Shareholders are obligated to indemnify TJC in full in
respect of the Third Party Suit (except for any matters that are not subject to
indemnification under this Agreement);

 

(iii) the counsel chosen by Seller and the Shareholders to defend the Third
Party Suit is reasonably satisfactory to TJC;

 

(iv) Seller and the Shareholders furnish TJC with security reasonably
satisfactory to TJC to assure that Seller and the Shareholders have the
financial resources to defend the Third Party Suit and to satisfy their
indemnification obligation in respect of the Third Party Suit;

 



- 15 -

 

(v) Seller or the Shareholders actively and diligently defend the Third Party
Suit; and

 

(vi) Seller and the Shareholders consult with TJC regarding the Third Party Suit
at TJC’s reasonable request.

 

If Seller or the Shareholders assume the defense of the Third Party Suit, TJC
shall be entitled to copies of all pleadings and, at its expense, may
participate in, but not control, the defense and employ its own counsel.

 

(d) Seller and the Shareholders may settle a Third Party Suit in which, Seller
or a Shareholder controls the defense only if the following conditions are
satisfied:

 

(i) the terms of settlement do not require any admission by Seller, the
Shareholders or TJC, in respect of any matters subject to indemnification under
Sections 13 or 14 of this Agreement, that in TJC’s reasonable judgment would
have an adverse effect on TJC; and

 

(ii) as part of the settlement, TJC receives a binding release providing that
any liability of TJC in respect of the Third Party Suit is being satisfied as
part of the settlement.

 

(e) TJC’s failure to defend a Third Party Suit shall not relieve Seller or the
Shareholders of their indemnification obligation under Section 13 of this
Agreement if TJC gives Seller or the Shareholders at least 30 days’ prior notice
of TJC’s intention not to defend the Third Party Suit and affords Seller and the
Shareholders the opportunity to assume the defense without having to satisfy the
conditions in Section 18(c) for assuming the defense.

 

20. Expenses

 

Each party shall pay its own expenses in connection with the negotiation and
preparation of this Agreement and the closing of the Transaction. In the event
of termination of this Agreement prior to Closing pursuant to Section 12, each
party’s obligation to pay its own expenses shall be subject to any right of
recovery as a result of a default under this Agreement by the other party.

 

21. Schedules

 

Nothing in any Schedule to Section 6 shall be considered adequate to constitute
an exception to the related representation and warranty in Section 6 unless the
Schedule describes the relevant facts in reasonable detail. Any exception in a
Schedule to Section 6 shall be considered an exception to any other
representation and warranty in Section 6 to which the exception relates if it is
reasonably apparent on its face that the exception in question relates to such
other representation and warranty.

 

22. Parties’ Review

 

Any knowledge acquired by a party (or that should have been or could have been
acquired) as a result of any due diligence or other review or investigation in
connection with the negotiation and execution of this Agreement and the closing
of the transaction shall not limit that party’s right to rely on the other
party’s representations and warranties in this Agreement or circumscribe that
party’s entitlement to indemnification under this Agreement.

 



- 16 -

 

23. Publicity

 

Any public announcement or similar publicity regarding this Agreement or the
transaction shall be issued only as, when and in the manner and form that TJC
determines.

 

24. Notices

 

(a) All notices under this Agreement shall be in writing and sent by certified
or registered mail, overnight messenger service, facsimile or personal delivery,
as follows:

 





  (i) if to Seller or______, to or in care of:             Anita Davis      
1125 NW 12th Ave., #501       Portland, OR 97209       Fax:                    
      with a required copy to:             Aparicio Law       959 E. Colorado
Blvd., Suite 217       Pasadena, CA 91106       Fax: 818-755-3172      
Attention:   Adam Aparicio                     (ii) If to the Shareholders:    
          Anita Davis       1125 NW 12th Ave., #501       Portland, OR 97209    
  Fax:                       (iii) if to TJC, to:             The Joint Corp.  
    16767 N. Perimeter Dr. Suite 240       Scottsdale, AZ 85260       Fax: (480)
513-7989       Attention: Mr. John Richards       Chief Executive Officer      
          with a required copy to:             Michael Weaver       354 Madison
Avenue       Glencoe, Illinois 60022  





 











- 17 -

 

(b) A notice sent by certified or registered mail shall be considered to have
been given five business days after being deposited in the mail. A notice sent
by overnight courier service, facsimile or personal delivery shall be considered
to have been given when actually received by the intended recipient. A party may
change its address for purposes of this Agreement by notice in accordance with
this Section 24.

 

25. Further Assurances and Cooperation

 

(a) The parties agree to (i) furnish to one another other such further
information, (ii) execute and deliver to one another such further documents and
(iii) do such other acts and things that any party reasonably requests for the
purpose of carrying out the intent of this Agreement and the documents and
instruments referred to in this Agreement. The parties acknowledge that TJC may
be required to conduct audits of the financial statements of the businesses
operated using the Acquired Assets, and the Seller and the Shareholders agree to
cooperate with TJC and to provide it with any information reasonably available
to the Seller and the Shareholders to assist TJC and its representatives in
conducting such audits. For 45 days following the Closing, Seller and each
Shareholder shall provide to TJC such assistances as TJC reasonably requests to
help ensure a smooth and orderly transition of ownership of the Subject
Franchises.

 

(b) The parties acknowledge that TJC may be required by applicable laws and
regulations to include financial statements and information relating to the
Subject Franchises in TJC’s financial statements, and TJC may be required to
perform audits of the Subject Franchises’ financial statements. Accordingly, the
Seller and the Shareholders agree to cooperate with TJC and to provide it with
any information reasonably available to the Seller and the Shareholders to
assist TJC and its representatives in obtaining such financial statements,
conforming such financial statements to applicable accounting standards and
conducting such audits (Seller’s and the Shareholders’ “Section 25(b) Duties”).
Such information includes, but is not limited to, the financial books, records
and work papers of Seller. The Note shall secure Seller’s and the Shareholders’
performance of their Section 25(b) Duties. In the event that, in TJC’s
reasonable judgment, Seller or the Shareholders fail to materially perform their
Section 25(b) Duties in any material respect, after giving notice to Seller and
Shareholders with time to cure, JTC may set off against the Note and reduce the
Purchase Price by TJC’s reasonable expenses incurred as a result of Seller’s or
the Shareholders’ failure to perform their Section 25(b) Duties, but in no event
more than $25,000 of principal (plus the related interest) in accordance with
Section 3 of the Note.

 

26. Waiver

 

The failure or any delay by any party in exercising any right under this
Agreement or any document referred to in this Agreement shall not operate as a
waiver of that right, and no single or partial exercise of any right shall
preclude any other or further exercise of that right or the exercise of any
other right. All waivers shall be in writing and signed by the party to be
charged with the waiver, and no waiver that may be given by a party shall be
applicable except in the specific instance for which it is given.

 

27. Entire Agreement

 

This Agreement supersedes all prior agreements between the parties with respect
to its subject matter and constitutes (together with (i) the Exhibits, (ii) the
Schedules and (iii) the parties’ Closing Documents) a complete and exclusive
statement of the terms of the agreement between the parties with respect to its
subject matter. This Agreement may not be amended except by a written agreement
signed by the party to be charged with the amendment.

 



- 18 -

 

28. Assignment

 

No party may assign any of its rights under this Agreement without the prior
written consent of the other party.

 

29. No Third Party Beneficiaries

 

Nothing in this Agreement shall be considered to give any person other than the
parties any legal or equitable right, claim or remedy under or in respect of
this Agreement or any provision of this Agreement. This Agreement and all of its
provisions are for the sole and exclusive benefit of the parties and their
respective successors, permitted assigns, heirs and legal representatives.

 

30. Construction

 

(a) All references in this Agreement to “Section” or “Sections” refer to the
corresponding section or sections of this Agreement.

 

(b) All words used in this Agreement shall be construed to be of the appropriate
gender or number as the context requires.

 

(c) Unless otherwise expressly provided, the word “including” does not limit the
preceding words or terms.

 

(d) The captions of articles and sections of this Agreement are for convenience
only and shall not affect the construction or interpretation of this Agreement.

 

31. Severability

 

The invalidity or unenforceability of any term or provision, or part of any term
or provision, of this Agreement shall not affect the validity and enforceability
of the other terms and provisions of this Agreement, and this Agreement shall be
construed in all respects as if the invalid or unenforceable term or provision,
or part, had been omitted. In the event that any provision of this Agreement is
determined by a court of competent jurisdiction to be unenforceable because it
is too broad, such provision shall be interpreted to be only as broad as is
enforceable.

 

32. Counterparts

 

This Agreement may be signed in any number of counterparts (including by
facsimile or portable document format (pdf)), all of which together shall
constitute one and the same instrument.

 

33. Governing Law

 

This Agreement shall be governed by the internal Laws of the State of Arizona,
without giving effect to any choice of law provision or rule (whether of the
State of Arizona or any other state) that would cause the laws of any state
other than the State of Arizona to govern this Agreement.

 

34. Binding Effect

 

This Agreement shall apply to, be binding in all respects upon and inure to the
benefit of parties and their respective heirs, legal representatives, successors
and permitted assigns.

 

- 19 -

 



 

 

 

(signatures appear on the next page)

 

 

 

 

 



- 20 -

 



 

IN WITNESS WHEREOF, the Parties hereto affix their signatures and execute this
Agreement as of the day and year first above written.

 

 

 

T&J Chiropractic Management, Inc.   The Joint Corp.           By:   /s/ Anita
Davis   By:   /s/ Francis T. Joyce     Anita Davis, President and CEO    
Francis T. Joyce, Chief Financial Officer                   Vortex Financial
Management, Inc.               By:   /s/ Ped Adghari         Ped Adghari,
President                   /s/ Anita Davis         Anita Davis, Individually  
                /s/ Johnny Linderman         Johnny Linderman, Individually    
              /s/ Ped Adghari         Ped Abghari, aka Ted Abghari, Individually
               









 

 

 

Signature Page to Asset and Franchise Purchase Agreement

 

  

 

- 21 -



 

